Citation Nr: 0935092	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-29 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for a stomach disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post left lower extremity compartment 
syndrome release with residual limitation of motion of the 
ankle.

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post right lower extremity compartment 
syndrome release with residual limitation of motion of the 
ankle.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1997 to January 
2004.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appellant's claims file has since been 
transferred to the RO in Des Moines, Iowa.

The issue of entitlement to service connection for a stomach 
disorder is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  Right ankle dorsiflexion of 0-10 degrees and plantar 
flexion of 0-40 degrees; no additional functional loss after 
repetitive use or during flare-ups due to pain, fatigue, 
weakness, lack of endurance, or incoordination; a 3 x 1.5 
centimeter, hypopigmented scar on the lower right leg that 
was not raised, depressed, or tender.  The scar was not 
marked by disfigurement, ulceration, adherence, instability, 
tissue loss, keloid formation, hyperpigmentation, or an 
abnormal texture.

2.  Left ankle dorsiflexion of 0-15 degrees and plantar 
flexion of 0-40 degrees; no additional functional loss after 
repetitive use or during flare-ups due to pain, fatigue, 
weakness, lack of endurance, or incoordination; a 5 x 1.5 
centimeter, hypopigmented scar on the lower left leg that was 
not raised, depressed, or tender.  The scar was not marked by 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hyperpigmentation, or an abnormal 
texture.
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for status post left lower extremity compartment 
syndrome release with residual limitation of motion of the 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 7805-5271 
(2008).

2.  The criteria for an evaluation in excess of 10 percent 
for status post right lower extremity compartment syndrome 
release with residual limitation of motion of the ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Codes 7805-5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The appellant's claims of entitlement to increased 
evaluations for status post left and right lower extremity 
compartment syndrome release with residual limitation of 
motion of the ankle arises from his disagreement with the 
initial evaluations assigned to said disabilities following 
the grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to these claims.

The duty to assist the appellant has also been satisfied in 
this case.  The RO has obtained all of the appellant's 
available service treatment records and his identified VA 
medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

In July 2005, the appellant originally submitted his claims 
of entitlement to status post left and right lower extremity 
compartment syndrome release with residual limitation of 
motion of the ankles.  As indicated on this application, the 
appellant's mailing address was in Norman, Oklahoma, which is 
where the RO sent the August 2005 VCAA letter.  Pursuant to 
these claims, the appellant was scheduled for and underwent a 
VA examination in October 2005.  

In November 2005, the Muskogee RO eventually granted the 
appellant's claims and assigned a 10 percent evaluation to 
each claim, both effective July 25, 2005.  Notice of this 
decision was sent to a new mailing address in Otho, Iowa.  
Documentation of this address change was not associated with 
the appellant's claims file.  

In his February 2006 notice of disagreement, the appellant 
indicated that his new mailing address was in Bend, Oregon.  

In July 2006, pursuant to a claim not at issue herein, the 
Portland RO sent a letter the appellant's Bend, Oregon 
address notifying him that he was scheduled for a VA 
examination; this letter was not returned as undeliverable, 
the appellant did not report to that examination, and did not 
contact the Portland RO to provide good cause as to why he 
failed to report.  In March 2007, the Portland RO sent 
another letter to the appellant's Bend, Oregon address to 
acknowledge receipt of his February 2006 notice of 
disagreement pursuant to the claims at issue herein, and to 
notify him of the procedures associated with the appeal 
process; this letter was eventually returned as 
undeliverable.  The Portland RO sent the same letter to the 
appellant's Otho, Iowa address that same month.  The Portland 
RO then readjudicated the appellant's claims and issued the 
July 2007 Statement of the Case; notice of this decision was 
dispatched to the appellant's Otho, Iowa address.  

In September 2007, the appellant's representative submitted a 
substantive appeal demonstrating the appellant's desire to 
appeal all of the issues considered in the July 2007 
Statement of the Case.  On this form, the appellant's 
representative indicated that the appellant's then current 
address was the Otho, Iowa address.  Treatment reports dated 
in April and September 2008 demonstrated that the appellant 
received treatment from the Fort Dodge, Iowa, Community-Based 
Out-Patient Clinic.  The Board takes judicial notice of the 
fact that Fort Dodge, Iowa is approximately 10 miles from 
Otho, Iowa.  

In August 2008, the Des Moines RO found that the October 2005 
VA examination was not recent enough to accurately rate the 
appellant's service-connected disabilities.  As such, the Des 
Moines RO sent a letter to the appellant's Otho, Iowa address 
notifying him that he was scheduled for a VA examination.  
The appellant did not respond to this letter, did not report 
to the August 2008 examination, and did not contact the Des 
Moines RO to provide good cause as to why he failed to 
report.  

In December 2008, the Des Moines RO attempted to contact the 
appellant telephonically at the then most recent telephone 
number of record.  The Des Moines RO learned that the 
appellant no longer resided at the address associated with 
that telephone number, but was provided a new telephone 
number.  The Des Moines RO was unable to contact the 
appellant via the new telephone number.  Consequently, the 
Des Moines RO readjudicated the appellant's claims and issued 
the June 2009 Supplemental Statement of the Case, 
notification of which was mailed to the Otho, Iowa address.  
To date, the appellant has not responded.  

If the appellant moved without informing VA of his new 
address, the United States Court of Appeals for Veterans 
Claims has stated that "[i]n the normal course of events, it 
is the burden of the [appellant] to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Furthermore, 
the duty to assist is not a one-way street.  If an appellant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Given that the 
appellant has been afforded a VA examination and that the 
various RO involved in this case have made all reasonable 
efforts to assist the appellant in the development of his 
claims, the Board finds that VA's duty to assist has been 
satisfied.  

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of these claims, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the appellant served on active duty service 
from June 1997 to January 2004.  Herein, the appellant is 
seeking initial evaluations in excess of 10 percent for his 
service-connected status post left and right lower extremity 
compartment syndrome release with residual limitation of 
motion of the ankles.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the entire history 
is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the appellant's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here because the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.

Preliminarily, the Board notes that, during the pendency of 
this appeal, VA revised the criteria for evaluating skin 
disabilities, including scars, which took effect on October 
23, 2008.  See 73 Fed. Reg. 54708-54712 (2008).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  See VAOGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  In this case, however, the amendment to the 
relevant diagnostic codes specifically applies to claims 
received on or after October 23, 2008.  Herein, the 
appellant's claims were received on July 28, 2005 and, thus, 
the amended versions of the relevant diagnostic codes do not 
apply.

Given the location of the appellant's service-connected 
disabilities at issue herein, the lower extremities, 
bilaterally, evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008), which concerns the head, face, or neck, is 
inapplicable.  Further, the evidence of record does not 
indicate that the appellant's disabilities are marked by 
"deep," unstable, or painful scars, but do result in 
limitation of motion.  As such, 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7804 (2008) are also inapplicable.  Consequently, 
the appellant's service-connected disabilities will be 
evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008), which requires the disabilities to be evaluated based 
on limitation of motion of the affected body part(s).

The evidence of record does not demonstrate that the 
appellant's service-connected disabilities are manifested by 
a restricted range of motion with respect to the hips, 
bilaterally.  As such, evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251-5153 (2008) is not warranted.  See 
38 C.F.R. § 4.71, Plate II (2008).  Further, the evidence of 
record does not demonstrate that the appellant's service-
connected disabilities are productive of a restricted range 
of motion concerning either the extension or flexion of the 
knees, bilaterally.  Thus, evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5260-5261 (2008) is not warranted.  
Id.

The evidence of record demonstrates that the appellant's 
service-connected disabilities are productive of limitation 
of motion in the ankles, bilaterally.  Therefore, evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271 is 
warranted.  According to Diagnostic Code 5271, moderate 
limitation of motion will be assigned a 10 percent 
evaluation, and marked limitation of motion will be assigned 
a 20 percent evaluation.  The words "moderate" and 
"marked," as used in this diagnostic code, are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2008).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims held that 
38 C.F.R. §§ 4.40, 4.45 (2008) were not subsumed into the 
diagnostic codes under which an appellant's disabilities are 
rated.  Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the appellant's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.

As noted above, the appellant failed to report to August 2008 
VA examination.  As such, the Board will evaluate his claims 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2008.)

Service treatment records indicate a diagnosis of and 
treatment for bilateral lower extremity compartment syndrome, 
which eventually required surgical intervention in April 
2003.

In October 2005, the appellant underwent a VA examination to 
ascertain the presence and severity of any residuals of the 
inservice bilateral lower extremity compartment syndrome 
release surgery.  The appellant reported loss of strength, 
fatiguing easier than normal, impairment of coordination, 
weakness, pain, and an inability to control movements well.  
Although the appellant further reported prolonged infection 
and intermuscular scarring, he also reported that he returned 
to modified duty after the inservice surgery and was, at the 
time of this examination, receiving no further treatment.

Upon physical examination, there was a 3 x 1.5 centimeter 
scar on the appellant's lower right leg, and a 5 x 1.5 
centimeter scar on the appellant's lower left leg; both were 
hypopigmented.  Neither scar was raised, depressed, nor 
tender.  There was no disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, or 
hyperpigmentation, and there was no abnormal texture.  The 
scars did not cover an area larger than 6 square inches, and 
there were no burn scars evident.  The appellant's posture 
and gait were both deemed normal and there were no lower 
extremity muscle injuries evident from gross clinical 
evaluation of his legs.
  
Significantly, the examiner found that limitation of motion 
in adjacent structures was not evident.  Specifically, the 
appellant was found to have a full range of motion in his 
hips, bilaterally, which included flexion from 0-125 degrees; 
extension from 0-30 degrees; adduction from 0-25 degrees; 
abduction from 0-45 degrees; external rotation of 0-60 
degrees; and internal rotation of 0-40 degrees.  
Additionally, there was no additional functional loss after 
repetitive use or during flare-ups due to pain, fatigue, 
weakness, lack of endurance, or incoordination.

With respect to the appellant's knees, the examiner found 
that there was crepitus, bilaterally, but did not associate 
such to the appellant's service-connected at issue herein.  
The appellant's right knee range of motion was 0-135 degrees 
flexion and 0 degrees extension, and his left knee range of 
motion was 0-140 degrees flexion and 0 degrees extension.  
Further, there was no additional functional loss after 
repetitive use or during flare-ups due to pain, fatigue, 
weakness, lack of endurance, or incoordination.

With respect to the appellant's ankles, the examiner found 
right ankle dorsiflexion to be 0-10 degrees and plantar 
flexion to be 0-40 degrees.  For the left ankle, the examiner 
found 0-15 degrees dorsiflexion and 0-40 degrees plantar 
flexion.  Moreover, there was no additional functional loss 
after repetitive use or during flare-ups due to pain, 
fatigue, weakness, lack of endurance, or incoordination.

As a result of this examination, the diagnosis was status 
post bilateral lower extremity compartment syndrome release 
with residual loss of motion in ankles, with scars.

Post-service treatment reports submitted after the October 
2005 examination are not relevant to an evaluation of the 
service-connected disabilities at issue herein.  As noted 
above, the appellant was scheduled to undergo a second VA 
examination in order to ascertain the severity of his 
service-connected disabilities, but he failed to report to 
the examination and did not provide the RO with good cause as 
to why he did not report.  Thus, as previously noted, 
38 C.F.R. § 3.655 directs that the Board must evaluate the 
Veteran's claim based on the limited evidence of record.  

Based on a longitudinal review of the appellant's claims 
file, the Board finds that initial ratings in excess of 10 
percent for the appellant's service-connected status post 
bilateral lower extremity compartment syndrome release with 
residual loss of motion in ankles are not warranted.  The 
evidence of record demonstrates that the appellant's service-
connected disabilities are productive of bilateral ankle 
dorsiflexion that is approximately 50 percent of the normal 
range of motion.  See 38 C.F.R. § 4.71, Plate II.  Further, 
the evidence of record demonstrates that the appellant's 
service-connected disabilities are productive of a near 
normal ankle plantar flexion range of motion, bilaterally.  
Id.  Thus, the Board finds that the evidence of record does 
not indicate that the appellant's service-connected status 
post bilateral lower extremity compartment syndrome release 
with residual loss of motion in ankles is productive of 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Consequently, an initial rating in excess of 10 
percent for either the appellant's service-connected status 
post left or right lower extremity compartment syndrome 
release with residual loss of motion in ankles is not 
warranted.

In making this determination, the Board considered the 
appellant's claims under 38 C.F.R. §§ 4.40, 4.45; however, 
the evidence of record is not supportive of a finding of 
additional functional loss after repetitive use or during 
flare-ups due to pain, fatigue, weakness, lack of endurance, 
or incoordination.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 10 
percent ratings for either his service-connected status post 
left or right lower extremity compartment syndrome release 
with residual limitation of motion of the ankle inadequate.  
Each of these disabilities were evaluated pursuant to 38 
C.F.R. § 4.130, Diagnostic Codes 7805-5271, the criteria of 
which is found by the Board to specifically contemplate the 
level of occupational and social impairment caused by these 
disabilities.  Id.

As demonstrated by the evidence of record, the appellant's 
status post left and right lower extremity compartment 
syndrome release with residual limitation of motion of the 
ankle was marked by the following symptomatology:  right 
ankle dorsiflexion of 0-10 degrees and plantar flexion of 0-
40 degrees; left ankle dorsiflexion of 0-15 degrees and 
plantar flexion of 0-40 degrees; no additional functional 
loss after repetitive use or during flare-ups due to pain, 
fatigue, weakness, lack of endurance, or incoordination;  a 3 
x 1.5 centimeter, hypopigmented scar on the lower right leg; 
a 5 x 1.5 centimeter, hypopigmented scar on the lower left 
leg; neither scar was raised, depressed, nor tender; neither 
scar was marked by disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, 
hyperpigmentation, nor had an abnormal texture; the scars did 
not cover an area larger than 6 square inches, and there were 
no burn scars evident;  normal posture and gait; and there 
were no lower extremity muscle injuries.  When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the appellant's 
symptoms are congruent with the disability picture 
represented by separate 10 percent disability ratings for 
status post left and right lower extremity compartment 
syndrome release with residual limitation of motion of the 
ankle.  A rating in excess of 10 percent is provided for 
certain manifestations of these disabilities, but the medical 
evidence demonstrates that those manifestations are not 
present in this case.  The criteria for 10 percent ratings 
reasonably describe the appellant's disability level and 
symptomatology and, therefore, schedular evaluations are 
adequate and no referral is required.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 7805-5271; see also VAOGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996).  Thus, the threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the appellant is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against evaluations in excess of what has 
already be granted in these matters, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for status post 
left lower extremity compartment syndrome release with 
residual limitation of motion of the ankle is denied.

An evaluation in excess of 10 percent for status post right 
lower extremity compartment syndrome release with residual 
limitation of motion of the ankle is denied.


REMAND

The appellant's service treatment records demonstrate that he 
complained of nausea and diarrhea in February 1998.  In July 
2000, the appellant complained of diarrhea, slight migraines, 
and feelings of weakness.  In June 2002, the appellant 
presented with vomiting and diarrhea; the diagnosis was 
gastroenteritis.
A post-service treatment report, dated in April 2008, 
demonstrated that the appellant's condition was diagnosed as 
gastroesophogeal reflux disease after presenting with 
complaints of diarrhea and heartburn.

Based on a longitudinal review of the appellant's claims 
file, the Board finds that a remand for a medical examination 
and opinion is required to comply with VA's duty to assist.  
VA's duty to assist includes providing an examination when it 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159 (2008).  The RO did 
not provide the appellant with an examination.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Here, the evidence consists of service treatment records that 
demonstrate treatment for nausea and diarrhea, in addition to 
a diagnosis of gastroenteritis, and post-service treatment 
records that demonstrate a diagnosis of gastroesohogeal 
reflux disease and complaints of diarrhea and heartburn.  The 
evidence of record does not contain an etiological opinion 
assessing the relationship, if any, between the appellant's 
inservice symptoms and diagnosis of gastroenteritis to his 
post-service symptoms and diagnosis of gastroesohogeal reflux 
disease.  Thus, a medical opinion is required.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion or 
ordering a medical examination).

The Board recognizes the fact that the Veteran has displayed 
a history of either being unavailable or unwilling to appear 
for examination.  Such would thus render the prospect of 
obtaining a medical opinion through this remand questionable.  
However, given the fact that VA is charged with obtaining a 
medical opinion to address the service connection issue, and 
that no attempt has been made to schedule such an 
examination, the Board believes that it would be error to 
forego any attempt to schedule an examination.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a stomach disorder during 
the course of this appeal.  The RO must 
then obtain copies of the related 
treatment records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
examination to determine the nature and 
etiology of any stomach disorder found.  
All pertinent symptomatology and findings 
must be reported in detail.  All indicated 
tests and studies must be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must review all 
the evidence of record, including the 
appellant's service treatment records.  
After a review of the entire evidence of 
record, the examiner must render an 
opinion as to whether any currently 
diagnosed stomach disorder is as least 
likely as not (a 50 percent probability or 
greater) related to or had its onset 
during the appellant's military service.  
A complete rationale for any opinion 
expressed, to include citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  The 
report prepared must be typed.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.





No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


